—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Orange County (Bivona, J.), entered January 7, 1999, which, after a determination pursuant to Family Court Act § 355.2 (3) that a substantial change of circumstances warranted a new dispositional hearing, and after a new dispositional hearing, in effect, vacated a prior order of disposition of the same court, dated May 13, 1998, and placed the appellant with the New York State Office of Children and Family Services until May 13, 1999.
Ordered that the order of disposition is affirmed, without costs or disbursements.
We have reviewed the record and agree with the appellant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 *547US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). O’Brien, J. P., Altman, Friedmann, McGinity and Smith, JJ., concur.